Exhibit 10.4

 

LOGO [g74594img001.jpg]   

2001 Ross Avenue

Suite 400

Dallas, Texas 75201

Phone: (214) 397-1605

Fax: (214) 397-1790

www.fticonsulting.com

January 31, 2006

David McGlade

Intelsat, Ltd.

Wellesley House North, 2nd Floor

900 Pitts Bays Road

Pembroke, Bermuda HM08

 

  Re: Intelsat, Ltd.

Project No. 010412.0002

Dear Dave:

Pursuant to Schedule I of our Engagement Contract with Intelsat, Ltd. dated June
27, 2005, this letter is to inform you that our standard billing rates have
changed as of January 1, 2006. Our updated standard hourly rates for additional
Temporary Employees are as follows:

 

     Per Hour

Senior Managing Director

   $ 595-655

Director / Managing Director

   $ 435-590

Associates / Consultants

   $ 215-405

Administrative

   $ 95-100

Please note that Bob Medlin’s flat rate of $85,000 per month remains unchanged.
If you have any questions regarding this letter, please call me at
(212) 499-3668.

 

Sincerely,

/s/ Marc J. Glogoff

Marc J. Glogoff